Citation Nr: 0633863	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disease, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for a chronic respiratory disease, 
claimed as asbestosis.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

In this case, the veteran's claim of entitlement to service 
connection for asbestosis was received in October 2000.  
However, a review of the claims file indicates that he was 
never notified of the provisions of the VCAA as it pertained 
to this claim.  Additionally, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Therefore, to correct this procedural defect and 
ensure that compliance with the notice requirements of the 
VCAA has been fulfilled, the case should be remanded to the 
RO so that the veteran may be issued correspondence 
furnishing him with notice of how the VCAA pertains to his 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
as defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After the veteran has been given 
sufficient time to respond to the 
corrective VCAA notice, the RO should 
carry out any evidentiary development 
warranted by his response. 

3.  Thereafter, the RO must re-
adjudicate the veteran's claim of 
entitlement service connection for a 
chronic respiratory disease, to include 
asbestosis.  If the benefit sought is 
not awarded, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response. The case must then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

